Citation Nr: 0904991	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-36 490
	)	DATE 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for service-connected 
paralysis left upper plexus, C5 and C6, currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
fracture left scapula, currently rated as noncompensably 
disabling.

4.  Entitlement to service connection for a left hand 
disability, to include an index finger disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to May 
1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2005 and February 2007 for further 
development.  

The issue of entitlement to service connection for left hand 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A back disability was not manifested during the veteran's 
military service or for many years after such service, nor is 
a back disability otherwise related to the veteran's military 
service.

2.  The veteran's neurological residuals of left upper 
plexus, C5 and C6, are manifested by mild incomplete 
paralysis.

3.  The service-connected fracture left scapula is manifested 
by pain which does not cause limitation of motion at shoulder 
level, and there are no objective findings of malunion of the 
clavicle or scapula.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for paralysis left upper plexus, C5 and 
C6, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8510 
(2008). 

3.  The criteria for entitlement to a compensable disability 
rating for fracture left scapula have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201, 5203 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the September 2003 rating decision.  See 
id.  Subsequently, the veteran was issued additional VCAA 
letters in September 2005 and March 2007.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The June 2003, September 2005, and March 2007 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claims. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the June 2003, September 
2005, and March 2007 VCAA notices fully informed the veteran 
that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
The veteran has informed VA examiners of the effect his 
disabilities have on his daily activities and employment.  
Such lay statements demonstrate that he had actual knowledge 
of the requirements for an increased rating.  Further, the 
veteran is represented by a National Service organization, 
which would have actual knowledge of the information 
necessary to substantiate the veteran's claims.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In the March 2007 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating with regard to his service connection 
claims, and the type of evidence necessary to establish an 
effective date with regard to his service connection and 
increased rating claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for back 
disability, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot, 
and as the Board concludes that the preponderance of the 
evidence is against increased ratings, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  Per the September 2005 and February 2007 Remands, 
the RO requested additional medical records from the Naval 
Medical Center in Portsmouth, Virginia, pertaining to a 
November 1960 bus accident; however, no inpatient records 
were located at the facility.  Due to the possibility that 
there are missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Otherwise, there is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
evidence of record contains VA examinations performed in July 
2003 and June 2007 with regard to his increased rating 
claims.  The examination reports obtained are thorough and 
contain sufficient information to decide the increased rating 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  As will be discussed in more detail below, the Board 
has determined that an examination or opinion is not 
necessary with regard to the claim of service connection for 
a back disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection for back disability, and the 
increased rating issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records reflect that in November 1960, the 
veteran sustained injuries in a bus accident in service.  The 
veteran was hospitalized, and the hospitalization records 
reflect that pertinent physical findings were limited to the 
left shoulder and hand and right inguinal region.  There was 
marked tenderness along the spine of the left scapula 
associated with pain in this area on passive and active 
motion of the left arm.  Abrasion type lacerations involving 
the left palm were present.  There were subcutaneous 
ecchymoses involving the right hip and inguinal area.  An x-
ray examination revealed a fracture involving the neck and 
left scapula.  Other clinical and laboratory findings were 
negative.  The diagnosis was fracture of the left scapula 
accompanied by a traction type injury to the posterior cord 
of the brachial plexus.  Such records do not reflect any 
injury to the back.

In April 1961, proceedings before the Physical Evaluation 
Board were held with regard to injuries sustained in the 
November 1960 bus accident.  The transcript of such 
proceedings reflects that the treating physician discussed 
the symptomatology related to the veteran's left upper 
extremity.  There was no discussion pertaining to the 
veteran's back.  The veteran was medically discharged from 
service due to his fracture of the left scapula, and injury 
to the posterior cord of the brachial plexus.

In December 1961, the veteran underwent a VA orthopedic 
examination.  He complained of considerable weakness of the 
left arm and shoulder muscles.  The examination report does 
not reflect any complaints pertaining to the low back, or any 
diagnosed back disability.  The examiner diagnosed paralysis 
incomplete, left upper plexus type, C-5 and C-6.

In November 1966, the veteran underwent a VA examination, 
complaining of arm weakness.  The examination report does not 
reflect any complaints or diagnosis related to the back.

In February 1969, the veteran underwent a VA examination, 
complaining of left arm disability.  Again, the examination 
report does not reflect any complaints or diagnosis related 
to the back.

In May 2003, the veteran claimed entitlement to service 
connection for a back disability which he contends was 
sustained in the November 1960 bus accident.  The veteran 
claims that his primary care physician Terrance F. Henry 
prescribed pain medication for his back disability.  The 
records submitted by the veteran reflect that he began 
treating with Dr. Henry in or about June 1999.  He was 
referred to an orthopedic surgeon whom he saw in October 
2000, and an MRI was performed.  Subsequently, the veteran 
saw a pain management physician.

A June 2003 VA outpatient treatment record reflects 
complaints of low back pain.

Although the veteran claims that he injured his back in the 
November 1960 bus accident, service medical records do not 
reflect such an injury, nor do they reflect any complaints 
with regard to the back.  Based on the medical providers 
identified and documentation submitted, he initially sought 
treatment related to the back in June 1999, approximately 38 
years after separation from service.  The lack of continuity 
of treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
There is no medical evidence to suggest a nexus between his 
current complaints, and any injury that he claims he 
sustained in service.  

The Board acknowledges that VA was unable to obtain 
additional service medical records pertaining to the November 
1960 bus accident and subsequent hospital stay.  While such 
records are unavailable for review in connection with his 
claim of service connection for back disability, it is likely 
that if he had a back injury related to the bus accident that 
such would have been referenced in the service medical 
records that are available, or the April 1961 Physical Board 
Proceedings.
Likewise, it is also relevant that the veteran filed a claim 
of service connection for paralysis of the left upper plexus 
and fracture left scapula in 1961, however, he made no 
mention of a back disability.  The veteran underwent three VA 
examinations in the 1960s, and the veteran never reported any 
complaints or symptomatology related to the back.  This 
suggests that the veteran himself did not believe at that 
time that he was suffering from any back disorder related to 
service since it would be reasonable to assume that he would 
have filed a claim for back disability at the same time as 
the other disability claims, and on examination would have 
reported any such complaints.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; but such is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed back disability, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of a back disability in service.  Moreover, given 
the absence of any competent evidence of the claimed post-
service disability until 38 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).

The Board has considered the veteran's own lay statements to 
the effect that his back disability is causally related to 
his active service.  The Board finds that the contemporaneous 
records are entitled to far more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  The negative clinical and documentary evidence 
post-service for 38 years is more probative than the remote 
assertions of the veteran.  The Board observes that not only 
may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  In any 
event, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In sum, there is no probative evidence of a back disability 
in service, nor is there evidence of a nexus between his 
current disability and his period of active service.  Thus, 
service connection for a back disability is not warranted.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).

II.  Increased disability claims

Factual Background

Service connection was established for paralysis of left 
upper plexus, and a 30 percent disability rating was assigned 
pursuant to Diagnostic Code 8510, effective May 1961.  
Effective November 1966, the veteran's disability rating was 
reduced to 20 percent disabling.  Service connection was also 
established for left scapula fracture, and a noncompensable 
disability rating was assigned effective May 1961.

In May 2003, the veteran requested reevaluation of his 
service-connected disabilities.  

VA outpatient treatment records dated in June 2003 reflect 
complaints of neck and shoulder pain.  The veteran's 
prescription for Lortab was refilled.

The veteran underwent a VA examination in July 2003.  The 
examiner reviewed the records and provided a synopsis of the 
veteran's in-service diagnosis.  Due to the bus accident, the 
veteran sustained a scapula fracture, and shortly after he 
was hospitalized it was realized that he also had a 
neurological deficit.  After a neurological consultation, a 
diagnosis of incomplete upper brachial plexus injury 
involving the C5/6 roots was rendered.  It was determined 
that this injury was proximal to the axillary nerve which 
supplies the deltoid muscle.  The VA examiner explained that 
this translates out to meaning that the deltoid muscle was 
partially paralyzed by the plexus injury.  Subsequent to 
service, the veteran reported employment with construction 
companies, including working as an office manager of a 
construction company for 39 years.  He reported no operative 
procedures performed on the shoulder or neck.  The veteran 
complained that his disabilities had worsened, stating that 
when he does any kind of his work, his shoulder would hurt.  
He reported that if he sleeps on his shoulder it will hurt, 
and reported the inability to pick up anything heavy.  He 
reported taking three pills a day for pain.  He reported 
difficulty rotating his left arm in an elevated posture, and 
some occasional neck pain.  

On physical examination, the veteran stood and sat with 
normal posture.  His neck showed 70 degrees of rotation in 
either direction with 60 degrees of extension and 45 degrees 
of flexion.  Those movements were not painful.  There was 
some visible reduction in the bulk of the muscles about the 
left shoulder.  This involved the biceps and the deltoid.  
Both shoulders had 90 degrees of gleno-humeral abduction with 
80 degrees of external rotation and 60 degrees of internal 
rotation.  The veteran seemed to have some discomfort when 
the left shoulder was moved through the full arc of movement.  
The veteran had some reduced sensation over the lateral 
aspect of the shoulder.  The examiner explained that roughly 
speaking it was the area that would cover the deltoid area.  
There was not a complete loss of sensation.  On testing the 
strength of the left upper extremity, it seemed to be 
basically intact though there was some possible weakness of 
the biceps and deltoids.  The rotator cuff musculature 
strength was intact but it too had slight weakness compared 
to the right side.  The examiner noted that the veteran is 
dominant on the right side.

The examiner agreed that the previous diagnoses of residuals 
of fracture of the left scapula and incomplete injury of the 
upper portion of the brachial plexus involving the C5/6 roots 
were still appropriate.  An x-ray examination was performed, 
and on two views of the shoulder they showed an intact 
shoulder joint with a healed fracture of the neck of the 
scapula, which judging by the current films, did not appear 
to have involved the joint surface.  The clavicle did not 
appear to be injured and the AC joint appeared to be intact 
and having some quite mild degenerative changes.  The 
cervical spine x-rays showed a degeneration of the C5/6 disc.  
The examiner acknowledged that the veteran's symptoms about 
his left shoulder were more bothersome but the examiner was 
unable to determine the cause for why those symptoms would be 
increasing.  The examiner opined that it was possible that 
some of the pain was referred from his neck.  While there is 
some pain on moving the shoulder about both the neck and 
shoulder, they appeared to have rather good function at the 
time of the examination.  The veteran's symptoms suggested 
the shoulder joint area was the most likely cause of his 
increasing pain.

In June 2007, the veteran underwent a VA examination of the 
cervical spine.  The veteran complained of left-sided 
cervical pain "like an ache when you carry a heavy load."  
He denied any numbness, weakness, bowel or bladder 
incontinence.  He denied using any assistive devices.  He 
reported being retired.  He denied any incapacitating 
episodes within the last 12 month period.  On physical 
examination, cervical range of motion was 0 to 45 degrees of 
forward flexion with pain, extension 0 to 45 degrees with 
pain at the extreme, left and right lateral rotation was 0 to 
80 degrees with pain at the extreme and right lateral flexion 
and left lateral flexion was 0 to 20 degrees with pain at the 
extreme.  He was tender about the paraspinous muscles of the 
cervical spine and trapezii with no spasm.  Straight-leg 
raising was negative to 90 degrees in the sitting position 
bilaterally.  He had no muscle atrophy in either upper 
extremity.  He had sensation intact in all dermatomes of both 
upper extremities.  He had give-way weakness in all muscle 
groups of the left upper extremity.  There were no additional 
limitations following repetitive use.  There were no flare-
ups.  There was no effect of incoordination, fatigue, 
weakness or lack of endurance on his spinal function.  He had 
1+ reflexes in all deep tendons of the upper extremities 
bilaterally.  X-rays showed mild degenerative joint disease 
with degenerative disc disease at the C5-7 disc levels.  
There was no change since June 2003.  The examiner diagnosed 
mild degenerative joint disease and degenerative disc disease 
at the C5-6 and C6-7 levels.  This was consistent with the 
age of the veteran and the normal aging process.  The 
examiner noted that there was nothing abnormal other than his 
give-way weakness which is not physiologic for any type of 
radiculopathy.

The veteran underwent a separate VA examination of the left 
scapula in June 2007.  The veteran denied any shoulder pain.  
He complained of pain in the scapular region.  He denied the 
use of assistive devices.  He denied any flare-ups.  His 
activities of daily living were affected in that overhead 
activities cause scapular pain in the posterior aspect of his 
shoulder.  There was no joint prosthesis implanted in the 
joint.  Measurement of the circumference of his left biceps 
was 12 inches and his right biceps was 12.25 inches.  
Physical examination showed range of motion to be forward 
flexion of 0 to 110 degrees with pain, abduction of 0 to 90 
degrees with pain, external rotation of 0 to 90 degrees 
without pain, internal rotation of 0 to 90 degrees without 
pain.  He had tenderness over the lateral aspect of the 
acromion.  There was no effusion.  There were no additional 
limitations following repetitive use.  There were no flare-
ups.  There was no effect of incoordination, fatigue, 
weakness or lack of endurance on his joint function.  X-rays 
of the scapula were normal.  The examiner diagnosed healed 
left scapula fracture, and left shoulder impingement syndrome 
that is unrelated to his scapula fracture.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Paralysis of left upper plexus

Diseases of the peripheral nerves are rated under 38 C.F.R. § 
4.124a.  The veteran's paralysis of left upper plexus 
disability is rated 20 percent disabling under Diagnostic 
Code 8510, upper radicular group (fifth and sixth cervicals).  
As the veteran is right hand dominant, the veteran's 
disability is rated under the "minor" rating criteria.  A 
20 percent rating is warranted for incomplete paralysis, 
mild; a 30 percent rating is warranted for incomplete 
paralysis, moderate; a 40 percent rating is warranted for 
incomplete paralysis, severe; and, a 60 percent rating is 
warranted for complete paralysis, all shoulder and elbow 
movements lost or severely affected, hand and wrist movements 
not affected.  

For rating under Diagnostic Code 8510, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate, degree.  

The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

Upon review of the evidence, the Board finds that the 
veteran's paralysis of the left upper plexus does not 
manifest symptoms such that a 30 percent evaluation is 
warranted under Diagnostic Code 8510.  The evidence of record 
indicates that on physical examination in July 2003 and June 
2007, although the veteran had some reduced sensation over 
the lateral aspect of the shoulder, there was not a complete 
loss of sensation.  The July 2003 examination report reflects 
that the strength of the left upper extremity seemed to be 
basically intact although there was some possible weakness of 
the biceps and deltoids.  The rotator cuff musculature 
strength was intact, with findings of slight weakness.  The 
June 2007 examination report reflects give-way weakness in 
all muscle groups of the left upper extremity.  But there was 
no muscle atrophy in the upper extremity, and the examiner 
opined that such give-way weakness was not indicative of 
radiculopathy.  These objective findings do not support a 
characterization of moderate incomplete paralysis.  Thus, a 
disability rating in excess of 20 percent is not warranted.

Fracture, left scapula

Diagnostic Code 5203, malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  This disability may also be 
rated on the basis of impairment of the function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of 
motion of the shoulder is as follows:  forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71a, Plate I.

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Under the diagnostic criteria, the preponderance of the 
evidence shows that a compensable rating is not warranted.  
At the July 2003 VA examination, the veteran reported 
shoulder pain, but at the June 2007 VA examination, he denied 
any shoulder pain.  In any event, at the July 2003 
examination, an x-ray examination showed that the shoulder 
joint was intact with a healed fracture of the neck of the 
scapula, and a June 2007 x-ray of the scapula was normal.  
Neither examination reflected findings demonstrating 
malunion, nonunion, or dislocation of the clavical or 
scapula.  The clavicle did not appear to be injured and the 
AC joint appeared to be intact.  Consequently, the veteran's 
disability does not warrant a higher rating under Diagnostic 
Code 5203.

As for other Diagnostic Codes, there is no competent evidence 
of impairment to the humerus to warrant application of Code 
5202, nor is there evidence of limitation of arm motion to 
the degree to warrant a higher rating under Code 5201, even 
when consideration is give to additional functional loss due 
to pain, weakness, fatigue and incoordination.  The July 2003 
examiner opined that, although the veteran experienced pain 
on moving the shoulder about both the neck and shoulder, they 
appeared to have good function at the time of the 
examination.  The Board acknowledges that the veteran seemed 
to have discomfort when the left shoulder was moved through 
the full arc of movement on examination in July 2003 and 
experienced pain on forward flexion of 0 to 110 degrees and 
abduction of 0 to 90 degrees.  But even in consideration of 
such pain, there is no basis for assigning a compensable 
rating under Diagnostic Code 5201.  Additionally, objective 
physical examination has not indicated that the veteran was 
unable to raise his arms above his shoulders.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
While considering the pain experienced on flexion and 
abduction, there are no additional limitations following 
repetitive use.  Moreover, the June 2007 VA examiner opined 
that there was no effect of incoordination, fatigue, weakness 
or lack of endurance on his joint function.  Thus, 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204- 07.

Extraschedular rating

The assignment of an extra-schedular rating was considered 
under 38 C.F.R. § 3.321(b)(1); however, the record contains 
no objective evidence that the veteran's service-connected 
disabilities result in marked interfered with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluations.  The veteran reported employment 
for 39 years at a construction company, and he reported 
having retired at the June 2007 VA examination.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to his disabilities.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's disabilities is appropriately compensated 
by the currently assigned schedular ratings and 38 C.F.R. 
§ 3.321 is inapplicable.


ORDER

Service connection for a back disability is denied.  

A rating in excess of 20 percent for paralysis left upper 
plexus is denied.  

A compensable rating for fracture left scapula is denied.


REMAND

In the February 2007 Board Remand, it was instructed that the 
veteran should be scheduled for a VA examination to assess 
whether he has a current disability of the left hand and/or 
fingers, and an opinion as to whether any current disability 
is related to any injuries sustained in service.  Such 
examination was requested in light of objective findings 
documented in the April 1961 Physical Evaluation Board 
proceedings that his left hand was "down quite a bit" and 
that he had sensory loss in the hands, specifically that it 
was "lost to pin and touch down to the outside of his arm 
and forearm and the fourth and fifth fingers of his hand."  

In June 2007, the veteran underwent a VA examination; 
however, the claims folder was not available for review and 
the examiner did not conduct appropriate neurological 
testing.  In light of the inadequate examination, this matter 
must be remanded again to afford the veteran another VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Prejean v. West, 13 Vet. 444, 448-9 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to ascertain whether he 
has a left hand and/or finger disability, 
and the etiology of any such disability.  
The claims file must be made available to 
and be reviewed by the examiner in 
connection with this examination.  All 
appropriate tests and studies, including 
any appropriate neurological testing, 
should be conducted.  The examiner should 
be asked to provide an opinion as to 
whether the veteran has a left hand 
and/or finger disability, and, if so, 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that such disability is 
related to the veteran's active duty 
service or any incident therein, to 
include the symptomatology experienced 
subsequent to the in-service bus 
accident.  

2.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
readjudicate the veteran's claim for 
service connection.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


